— Order modified on the law and facts as follows: by changing the word “ by ” in the sixth line of subdivision 4 of the first ordering paragraph to “to”; by striking from the second ordering paragraph thereof the following words: “and any other books or papers or reports containing information concerning the matters involved in this proceeding”; by changing the word “by” in the eighth line of the second ordering paragraph to “to”; and as modified affirmed, without costs of this appeal to any party. All concur. (Appeal from an order granting claimant’s motion for an examination of defendant before trial through an examination of certain officers and employees.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.